              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL BENNETT,                             :        CIV NO. 3:18-CV-517
                                             :
             Plaintiff,                      :        (Judge Caputo)
                                             :
v.                                           :        (Magistrate Judge Carlson)
                                             :
PRIMECARE MEDICAL INC., et al.,              :
                                             :
             Defendants.                     :


                           MEMORANDUM ORDER


I.    Factual Background

      This pro se prisoner lawsuit brought by Michael Bennett, a state prisoner,

involves allegations of Eighth Amendment violations involving the prison food

service and healthcare providers at the Cumberland County Prison. As this case has

proceeded in discovery, the medical defendant, PrimeCare, has subpoenaed the

plaintiff’s state inmate file and medical records. Bennett has lodged an objection to

these subpoenas, asserting that the information sought is both private and

irrelevant. (Doc. 52.) PrimeCare, in turn, has filed a motion to strike these

objections and to enforce the subpoenas. (Doc. 49.)

      Finding that this information may have potential relevance to this litigation,

and concluding that Bennett has waived any privacy objection by bringing this


                                         1
lawsuit, for the reasons set forth below, the defendant’s motion to overrule these

objections will be granted.

II.   Discussion

      Several basic guiding principles inform our resolution of this discovery

dispute. At the outset, “[r]ule 45 of the Federal Rules of Civil Procedure

establishes the rules for discovery directed to individuals and entities that are not

parties to the underlying lawsuit. Fed.R.Civ.P. 45. A subpoena under Rule 45‘must

fall within the scope of proper discovery under Fed.R.Civ.P. 26(b)(1).’ OMS Invs.,

Inc. v. Lebanon Seaboard Corp., No. 08–2681, 2008 WL 4952445, at *2 (D.N.J.

Nov. 18, 2008).” First Sealord Sur. v. Durkin & Devries Ins. Agency, 918 F. Supp.

2d 362, 382 (E.D. Pa. 2013). Rule 45 also confers broad enforcement powers upon

the court to ensure compliance with subpoenas, while avoiding unfair prejudice to

persons who are the subject of a subpoena’s commands. In this regard, it is well

settled that decisions on matters pertaining to subpoena compliance rest in the

sound discretion of the trial court and will not be disturbed absent a showing of an

abuse of that discretion. R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x

880, 881 (3d Cir. 2002). This far-reaching discretion extends to decisions

regarding how to enforce compliance with subpoenas, where “ ‘[i]t is well-

established that the scope and conduct of discovery are within the sound discretion

of the trial court.’ Guinan v. A.I. duPont Hosp. for Children, No. 08–228, 2008

                                         2
WL 938874, at *1 (E.D.Pa. Apr.7, 2008) (quoting Marroquin–Manriquez v. INS,

699 F.2d 129, 134 (3d Cir.1983)).” Coleman-Hill v. Governor Mifflin School Dist,.

271 F.R.D. 549, 552 (E.D.Pa. 2010).

      This broad discretion, however, is guided by certain general principles. At

the outset, when considering a motion to quash or modify a subpoena we are

enjoined to keep in mind that the reach of a subpoena is defined by the proper

scope of discovery in civil litigation. As one court aptly observed:

      Rule 45(c)(3)(A) of the Federal Rules of Civil Procedure authorizes a
      court to quash or modify a subpoena that subjects a person to undue
      burden. Fed.R.Civ.P. 45(c)(3)(A)(iv), 28 U.S.C. (1994); see
      Composition Roofers Union Local 30 Welfare Trust Fund v. Graveley
      Roofing Enter., 160 F.R.D. 70, 72 (E.D.Pa.1995)(Joyner, J.)(stating
      same). Accordingly, a court may quash or modify a subpoena if it
      finds that the movant has met the heavy burden of establishing that
      compliance with the subpoena would be “unreasonable and
      oppressive.” Id. (citing Heat & Control, Inc. v. Hester Indus., 785
      F.2d 1017, 1023 (Fed.Cir.1986)). [However, when assessing a motion
      to quash we must also consider the fact that] Rule 26(b)(1) provides
      that discovery need not be confined to matters of admissible evidence
      but may encompass that which “appears reasonably calculated to lead
      to the discovery of admissible evidence.” Fed.R.Civ.P. 26(b)(1).


      Wright v. Montgomery County, No. 96-4597, 1998 WL 848107, *2 (E.D.Pa.

Dec. 4, 1998). Thus, in ruling upon objections to a subpoena, “this court is required

to apply the balancing standards-relevance, need, confidentiality and harm. And

even if the information sought is relevant, discovery is not allowed where no need

is shown, or where compliance is unduly burdensome, or where the potential harm

                                          3
caused by production outweighs the benefit.” Mannington Mills, Inc. v. Armstrong

World Indus., Inc., 206 F.R.D. 525, 529 (D. Del. 2002).

      In the instant case we find that the subpoenaed prison records and medical

files may contain relevant information relating to Bennett’s medical condition, care

and treatment. These are issues which lie at the heart of the case which Bennett has

brought against the defendants. Therefore, we believe that the threshold showing of

relevance is satisfied here. As for Bennett’s objections that disclosure of this

medical information violates his personal privacy, while we recognize the privacy

interest at stake here we also agree that when an inmate brings a claim relating to

his medical care, treatment and condition, he largely waives his right to object to

the release of prison medical records on privacy grounds. See Caldwell v. Beard,

324 F. App'x 186, 188 (3d Cir. 2009). Accordingly, we will overrule Bennett’s

objections to these subpoenas.

      An appropriate order follows:




                                         4
III.   Order

       For the reasons set forth in the accompanying Memorandum, IT IS

ORDERED that Defendant PrimeCare’s Motion to Overrule Objections to

Subpoenas, (Doc. 49) is GRANTED, the plaintiff’s objections are overruled, and

the non-party records custodian is instructed to comply with the outstanding

subpoenas.

       So ordered this 9th day of July 2019.



                                               S/ Martin C. Carlson
                                               MARTIN C. CARLSON
                                               United States Magistrate Judge




                                          5
